PER CURIAM.
In case no. 91-1775, which is considered pursuant to Fla.R.App.P. 9.130(a)(3)(C)(iii), the order of July 18, 1991, is vacated as a totally unauthorized exercise of jurisdiction over a cause which has long since been terminated by final judgment. Capital Bank v. Knuck, 537 So.2d 697 (Fla. 3d DCA 1989). Accordingly, the trial court is directed to require forthwith compliance with the custody provision of the judgment of September 22, 1989, and the supplementary order of April 26, 1991.
We lack jurisdiction to review the order in case no. 91-1833 and therefore dismiss that appeal. We note, however, that our revalidation of the custody judgment precludes the successful maintenance of the dependency proceeding, see Department of Health and Rehabilitative Servs. v. Walls, 503 So.2d 983 (Fla. 5th DCA 1987), which should therefore be dismissed.
No motion for rehearing will be entertained.